Citation Nr: 0734150	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  97-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran served on active duty between April 1969 and 
August 1970.  His DD Form 214 shows that only four months of 
this time was creditable active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for "any psychiatric 
disorder."  

The veteran appealed, and in April 1999, the Board denied the 
claim.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court").  

In February 2000, the VA's Office of General Counsel and 
appellant's representative filed a Joint Motion requesting 
that the Court vacate the Board's April 1999 decision.  That 
same month, the Court issued an Order vacating the April 1999 
Board decision.  In June 2000, the Board remanded the claim 
for additional development.

In November 2004, the Board again denied the veteran's claim.  
The parties filed a Joint Motion in September 2005 requesting 
that the Court vacate the Board's November 2004 decision.  In 
September 2005, the Court issued an Order vacating the 
November 2004 Board decision, and the matter was remanded to 
the Board for compliance with the instructions in the Joint 
Motion.  The Board in turn remanded the case to the RO.  The 
case has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the Joint Motion of September 2005, the parties noted that 
the veteran had previously reported that he had been treated 
for a psychiatric disorder at the Riverside Mental Health 
Clinic.  The Joint Motion noted that the veteran reported 
that the records were no longer available from the clinic, 
but the records might be available through a court as the 
counseling at Riverside had been ordered by a court.  The 
Board notes that an authorization form submitted by the 
veteran in May 2003 specified that the records may be at 
Duval County Florida Judicial Records.  In a letter dated in 
April 2003, the veteran further stated that the treatment 
occurred in the early 1970's, when he was seen at the 
Riverside Mental Health Center on an outpatient basis at the 
Order of Judge Hudson Oliff of the city of Jax 
[Jacksonville].  The veteran further stated that he had been 
order to attend the mental health center for six months, and 
that he attended full time.  

In the Joint Motion of September 2005, the parties stated 
that there was no indication that the VA had ever requested 
the appellant's medical records from this facility 
[apparently referring to the Court in Duval County].  The 
parties further stated that the records were relevant as they 
were mental health records which were within one year of the 
veteran's discharge from service.  The parties concluded that 
the VA violated the duty to assist the appellant by failing 
to records the medical records thorough the Duval County 
Florida judicial records.  The parties also stipulated that a 
VA Form 21-4142 which the veteran had submitted was 
sufficient for the VA to locate such records.  The parties 
remanded the matter to the Board with instructions to make 
reasonable efforts to obtain the judicial records, along with 
other more recent treatment records.  

The Board subsequently remanded the case to the RO for 
additional development pursuant to the instructions contained 
in the joint motion.  The RO subsequently completed other 
requested items of evidentiary development, but no request 
for records was ever submitted to the Duval County Court 
system.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case must be remanded for the purpose of 
making an attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Utilizing the authorization forms 
already contained in the claims file, the 
RO should write to the Duval County 
Judicial System and request copies of any 
outpatient psychiatric treatment records 
from the Riverside Mental Health Clinic 
from the six months of outpatient mental 
health or alcohol counseling ordered by 
Judge Hudson Oliff in connection with 
criminal or alcohol related proceedings 
sometime during the early 1970's.  The 
request should include identifying 
information such as the veteran's date of 
birth and social security number.  The 
court records facility should be 
requested to provide a reply in the event 
that such records are not available.  

2.  If after making reasonable efforts 
the RO cannot locate any records, the RO 
must specifically document what attempts 
were made to locate the records.  The RO 
should then notify the claimant of the 
specific records that it is unable to 
obtain; explain the efforts VA has made 
to obtain that evidence; and describe any 
further action it will take with respect 
to the claim.  The claimant must be given 
an opportunity to respond.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



